Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 10/25/2019.  Claims 1-21 are currently pending within this application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  
‘data receiver’ in claim 1
‘adversarial generator engine’ in claims 1 and 3
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 1, Line 7:  Replace “epsilon1” with “(epsilon1)”
Claim 1, Line 7:  Replace “x” with “benign training example (x)”
Claim 1, Line 7:  Replace “(Adv1)” with “(Adv1)”
Claim 1, Line 8:  Replace “Adv1” with “Adv1”
Claim 1, Line 10:  Replace “epsilon2” with “(epsilon2)”
Claim 1, Line 10:  Replace “(Adv2)” with “(Adv2)”
Claim 1, Line 11:  Replace “Adv1” with “Adv1”
Claim 2, Line 4:  Replace “D” with “(D)”
Claim 2, Line 9:  Delete first instance of “is”
Claim 3, Line 3:  Replace “epsilon3” with “(epsilon3)”   
Claim 9, Line 1:  Insert “further” before “comprising”
Claim 10, Line 1:  Insert “further” before “comprising”
Claim 10, Line 1:  Insert “generating” after “comprising”
Claim 11, Line 5:  Replace “(Adv1)” with “(Adv1)”
Claim 11, Line 6:  Replace “epsilon1” with “(epsilon1)”
Claim 11, Line 6:  Replace “x” with “benign training example (x)”
Claim 11, Line 7:  Replace “Adv1” with “Adv1”
Claim 11, Line 8:  Replace “(Adv2)” with “(Adv2)”
Claim 11, Line 9:  Replace “epsilon2” with “(epsilon2)”
Claim 11, Line 10:  Replace “Adv1” with “Adv1”
Claim 12, Line 3:  Replace “D” with “(D)”
Claim 12, Line 9:  Delete first instance of “is”
Claim 13, Line 1:  Insert “further” before “comprising”
Claim 13, Line 2:  Replace “epsilon3” with “(epsilon3)”   
Claim 14, Line 1:  Insert “further” before “comprising”
Claim 19, Line 1:  Insert “further” before “comprising”
Claim 20, Line 7:  Replace “(Adv1)” with “(Adv1)”
Claim 20, Line 8:  Replace “epsilon1” with “(epsilon1)”
Claim 20, Line 8:  Replace “x” with “benign training example (x)”
Claim 20, Line 9:  Replace “Adv1” with “Adv1”
Claim 20, Line 10:  Replace “(Adv2)” with “(Adv2)”
Claim 20, Line 11:  Replace “epsilon2” with “(epsilon2)”
Claim 20, Line 12:  Replace “Adv1” with “Adv1”
Claim 21, Line 1:  Insert “computer server including a” before “non-transitory”
Claim 21, Line 2:  Replace “a adversarial” with “an adversarial”
Claim 21, Line 2:  Replace “using” with “by executing stored machine interpretable instructions causing the computer server to perform”
Claim 21, Line 7:  Replace “(Adv1)” with “(Adv1)”
Claim 21, Line 8:  Replace “epsilon1” with “(epsilon1)”
Claim 21, Line 8:  Replace “x” with “benign training example (x)”
Claim 21, Line 9:  Replace “Adv1” with “Adv1”
Claim 21, Line 10:  Replace “(Adv2)” with “(Adv2)”
Claim 21, Line 11:  Replace “epsilon2” with “(epsilon2)”
Claim 21, Line 12:  Replace “Adv1” with “Adv1”

Allowable Subject Matter
4.	Claims 1-21 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1, 11, 20, and 21 are directed towards a system, method, and non-transitory CRM that includes/perform the operations of at least “generating an output data set representing an adversarial example adapted for training a neural network, the system comprising: a data receiver configured to receive one or more data sets including at least one data set representing a benign training example (x); an adversarial generator engine configured to: dynamically generate, using the neural network, a first adversarial example (Adv1) having a perturbation length epsilon1 against x; conduct a search in a direction (Adv1 - x) using the neural network; dynamically generate, using the neural network, a second adversarial example (Adv2) having a perturbation length epsilon2 based at least on an output of the search in the direction (Adv1 - x)”.
  	The cited and considered prior art, specifically Zhang (US Patent 11093820) that discloses an atlas map component that generates atlas map data indicative of an atlas map that includes a set of normal patient image data for a plurality of first pediatric patients and a set of abnormal patient image data for a plurality of second pediatric patients, different from the plurality of first pediatric patients, wherein the set of normal patient image data and the set of abnormal patient image data are respective pediatric brain scan images, and wherein normal patient image data of the set of normal patient image data and abnormal patient image data of the set of abnormal patient image data is assigned to respective pediatric age groups based on respective patient identities; a deviation map component that converts numerical data values included in the atlas map data into data values formatted based on a first amount of deviation of the set of abnormal patient image data compared to the set of normal patient image data and generates, based on the data values, deviation map data that represents a second amount of deviation for the set of abnormal patient image data compared to the normal patient image data; and a neural network component that trains a neural network based on the deviation map data to determine respective clinical conditions for another set of patient image data of a plurality of third pediatric patients, different from the plurality of first pediatric patients and the plurality of second pediatric patients,
	And Criminisi (US PGPub 2017/0316281) that discloses a training engine comprising: a memory arranged to access a neural network image classifier, the neural network image classifier having been trained using a plurality of training images from an input space, the training images being labeled for a plurality of classes; an adversarial example generator which computes a plurality of adversarial images by, for each adversarial image, searching a region in the input space around one of the training images, the region being one in which the neural network is linear, to find an image which is incorrectly classified into the plurality of classes by the neural network; and a processor which further trains the neural network image classifier using at least the adversarial images, 
	And Weston (US Patent 8266083) that discloses training a neural network for use in discriminative classification and regression, the method comprising the steps of: randomly selecting, in a computer process, an unlabeled datapoint associated with a phenomenon of interest; determining, in a computer process, a set of datapoints associated with the phenomenon of interest that is likely to be in the same class as the selected unlabeled datapoint; predicting, with the neural network in a computer process, a class label for the selected unlabeled datapoint; predicting, with the neural network in a computer process, a class label for the set of datapoints, the class label comprising a number; combining the predicted class labels in a computer process, by taking a mean of the class labels, to predict a composite class label that describes the selected unlabeled datapoint and the set of datapoints; and using the combined class label to adjust at least one parameter of the neural network in a computer process, 
	And Iizawa (US PGPub 2021/0019878) that discloses a normal image acquisition unit which acquires a normal image including an object for inspection in a normal condition; an anomaly simulated image generation unit which inserts, into the normal image, a simulated image of an anomaly feature of the object for inspection in an anomaly condition to generate an anomaly simulated image; and a model learning unit which learns, using the normal image and the anomaly simulated image, a reproduction model for generating a reproduction image from part of an image including the object for inspection, wherein the reproduction image includes at least a predetermined region of the object for inspection and the predetermined region in the normal condition is reproduced, 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 11, 20, and 21 are allowed.
	Claims 2-10, 12-19 are allowed for being dependent upon allowed base claims 1 and 11.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664